Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on July 9, 2020 was received. Claims 11 and 17were amended. No claim was added. Claims 9-16 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued February 3, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Joe Stevens, on May 4, 2021.
The application has been amended as follows: 
Claims 9-16 are canceled. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee (US20150371851) in view of Boyd1 (US20080180873), Wang (US20160116518), Boyd2 (US20150138687) and Hirai (US5637973) on claims 1-8 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee (US20150371851) in view of Wang (US20160116518) and Boyd2 (US20150138687) and Hirai (US5637973) on claims 17 and 19-20 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Lee (US20150371851) in view of Wang (US20160116518), Boyd2 (US20150138687) and Hirai (US5637973) and Boyd1 (US20080180873) on claim 18 is withdrawn, because the claim has been amended. 

REASONS FOR ALLOWANCE
Claims 1-8 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Lee in view of Boyd1, Wang, Boyd2 and Hirai, does not teach or suggest a method for chucking a substrate as recited in claims 1 and 17. Specifically, the combined references do not teach to determine a chucking force correction factor, wherein the chucking force correction 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717